Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2020 was filed before the mailing date of the Non-final rejection on 9/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ A SUBSTRATE HAVING AN INSULATING LAYER WITH VARYING HEIGHT AND ANGLE ”.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 should depend on claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, the phrase “ a single layer insulating film ” is vague and indefinite since it is not clear from claim 11 how the stacked insulating films can be a single layer. 
In claim 15, the phrase “ the first wiring includes a dummy wiring ” is vague and indefinite since it is not clear from the claim how the first wiring is a dummy wiring when the first wiring is electrically connected to the first electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0254240) in view of Shindo (US2018/0182725) and Shimizu et al. (US 2015/0001738).
 	With respect to Claims 1, 16, and 17, Chen discloses a semiconductor element 132 (i.e. semiconductor chip) and a substrate 122a provided with the semiconductor element 132 on a first surface of the substrate 122a.  The substrate 122a including a first wiring 104’, 105 or 118 partially exposed on a second surface of the substrate 122a opposite to the first surface.  A first structure formed of an insulating film 101b or an insulating film and a metal portion.  The first structure surrounding an exposed portion of the first wiring 104’, 105, or 118.  A first electrode 114, 124 (i.e. bump electrode) disposed on the exposed portion of the first wiring 104’, 105, or 118 (see paragraphs 19-33; Figs. 1A, 1B, 2A, 2B, and 4).
 	Chen fails to disclose a first structure with an insulating film having an asymmetric height an angle.  However, Shindo discloses a first structure 30 with an insulating 30 film having an asymmetric (i.e. different) height an angle (see paragraph 107; Fig. 11).  Thus, Chen and Shindo have substantially the same environment of a substrate for supporting a semiconductor device with external solder bumps.  Therefore, one skilled in the art before the effective filing date of the claimed invention to substitute 
 	With respect to Claim 2, Shindo discloses wherein an outer peripheral side of the substrate of the first structure is higher than a central side of the substrate (see Fig. 11).
	With respect to Claim 5, Shindo discloses wherein a difference between an angle of the first structure on the outer peripheral side of the substrate and an angle of the first structure on the central side is 5° or more (i.e. which includes different angle) (see paragraph 107).
 	With respect to Claim 6, Shindo discloses wherein the metal portion (i.e. made of TiCu) (see paragraph 65) of the first structure is a metal or an alloy having a Young's modulus higher than that of the first wiring (i.e. made of Al) of Chen (see paragraph 20).
 	With respect to Claim 7, Shindo discloses a second wiring partially exposed on a central side of the second surface of the substrate; a second structure formed of an insulating film surrounding an exposed portion of the second wiring and having a symmetrical height and angle; and a hemispherical second electrode provided on the exposed portion of the second wiring (see paragraph 107; Fig. 11).
 	With respect to Claim 8, Shindo discloses wherein the hemispherical second electrode has a substantially symmetrical cross-sectional shape. (see Fig. 11).
 	With respect to Claim 9, Shindo discloses wherein the hemispherical second electrode is connected to a pad electrode of a printed circuit board (see paragraph 62; Fig. 11) 

 	With respect to Claims 11-13, Shindo discloses wherein the insulating film includes stacked insulating films 31, 32 or single layer 32 (see Fig. 11).

Allowable Subject Matter
13.    Claims 3, 4, 2 and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.    The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of a height of the first structure on the outer peripheral side of the substrate is 1.5 times or more and 3 times or less a height of the first structure on the central side, and a difference between an angle of the first structure on the outer peripheral side of the substrate and an angle of the first structure on the central side is 10° or more in claim 3.
A height of the first structure on the outer peripheral side of the substrate is 1.1 times or more and 3 times or less a height of the first structure on the central side in claim 4.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.


Conclusion
15. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone
number for the organization where this application or proceeding is assigned is 571 -273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.



AC/September 8, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897